
	

115 S3370 IS: Hidden Figures Way Designation Act
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3370
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Mr. Cruz (for himself, Mr. Markey, Mr. Thune, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To designate the area between the intersections of 3rd Street, Southwest and E Street, Southwest
			 and 4th Street, Southwest and E Street, Southwest in Washington, District
			 of Columbia, as Hidden Figures Way, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Hidden Figures Way Designation Act.
 2.FindingsCongress finds that— (1)before the development of electronic computers, the term computer was a job title designating individuals at the National Advisory Committee for Aeronautics (referred to in this section as NACA), which would later become the National Aeronautics and Space Administration (referred to in this section as NASA), who performed mathematical equations and calculations by hand;
 (2)in 1935, Virginia Tucker received notice of her appointment to Langley Memorial Aeronautical Laboratory and joined 4 other women in the first computer pool at the laboratory;
 (3)by 1942, human computers had become essential to operations at NACA, as indicated in a memo dated April of that year which stated that the engineers admit themselves that the girl computers do the work more rapidly and accurately than they could;
 (4)over the next 30 years, hundreds of women, mostly with degrees in math or other sciences, would serve as human computers;
 (5)reading, calculating, and plotting data from tests in the wind tunnels and research divisions at Langley Memorial Aeronautical Laboratory, human computers played an integral role in aeronautical and aerospace research at the laboratory from the mid 1930s into the 1970s;
 (6)the majority of computing work at the Langley Memorial Aeronautical Laboratory involved reading film, running calculations, and plotting data;
 (7)the computing work described in paragraph (6) was done by hand, using slide rules, curves, magnifying glasses, and basic calculating machines, like the Marchant or the more popular Friden, which could multiply and calculate square roots;
 (8)human computers played an integral role during World War II; (9)between 1941 and 1945, employee numbers at Langley Memorial Aeronautical Laboratory increased from 940 to 3,220;
 (10)during the 1940s, the Langley Memorial Aeronautical Laboratory began recruiting African-American women with college degrees to work as computers who were grouped in a segregated section of the laboratory known as the West Area Computers;
 (11)despite having degrees, all African-American computers were required to take a course in chemistry at Hampton Institute before starting as computers at Langley Memorial Aeronautical Laboratory;
 (12)the first African-American computers did the same work as their White counterparts, but in a period during which segregation was policy across the South and in the armed services, African-American computers encountered segregated dining and bathroom facilities and barriers to other professional jobs;
 (13)Katherine Johnson joined the West Area Computers in 1953, and would go on to join the Space Task Force in 1958, at which she calculated trajectories for the spaceflights of Alan Shepard and John Glenn and synched the lunar lander of Project Apollo with the moon-orbiting command and service module;
 (14)Dorothy Vaughan served as the head of the segregated West Area Computing Unit at NACA from 1949 until 1958;
 (15)Mary Winston Jackson spent 2 years working the computing pool at NACA before working for engineer Kazimierz Czarnecki in the 4-foot by 4-foot supersonic pressure tunnel;
 (16)in 1958, Mary Winston Jackson became the first African-American engineer at NASA; (17)in 1967, Christine Darden began working as a human computer at NASA;
 (18)frustrated by her lack of promotion after 5 years of computing and programming, Christine Darden was transferred to sonic boom research where she would go on to spend 25 years working on sonic boom minimization before being appointed as the director in the Program Management Office of the Aerospace Performing Center in 1999;
 (19)often overlooked or hidden in history, human computers took pride in their work, enjoyed the challenge the work offered, and proved that women could successfully do the work that was required of their positions; and
 (20)renaming the street in front of NASA headquarters in the District of Columbia as Hidden Figures Way serves to recognize Virginia Tucker, Katherine Johnson, Dr. Christine Darden, Dorothy Vaughn, Mary Jackson, and all of the human computers who have dedicated their lives to honorably serving their country, advancing equality, and contributing to the space program of the United States.
			3.Designation of Hidden Figures Way
			(a)Designation of hidden figures way
 (1)In generalThe area between the intersections of 3rd Street, Southwest and E Street, Southwest and 4th Street, Southwest and E Street, Southwest in Washington, District of Columbia, shall be known and designated as Hidden Figures Way.
 (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the area referred to in paragraph (1) shall be deemed to be a reference to Hidden Figures Way.
				(b)Designation of address
 (1)DesignationThe address of 300 E Street, Southwest, Washington, District of Columbia, shall be redesignated as 300 Hidden Figures Way. (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the address referred to in paragraph (1) shall be deemed to be a reference to 300 Hidden Figures Way.
 (c)SignsThe Administrator of General Services shall construct street signs that shall— (1)contain the phrase Hidden Figures Way;
 (2)be similar in design to the signs used by Washington, District of Columbia, to designate the location of Metro stations; and
 (3)be placed on— (A)the parcel of property that is closest to Hidden Figures Way; and
 (B)the intersections of 3rd Street, Southwest and E Street, Southwest and 4th Street, Southwest and E Street, Southwest in Washington, District of Columbia.
					
